UNITED STATES OF AMERICA

                 V.


RICHARD DWIGHT ALSTON


                             ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by

the Defendant on January 22, 2020, and the Defendant's guilty plea to offenses in

violation of 21 U.S.C. § 846 and 18 U.S.C. § 1956(a)(B)(ii), the court finds that

the following property is hereby forfeitable pursuant to 21 U.S.C. § 853 , to

wit: $2,708,000.00, an amount representing proceeds the defendant obtained

directly or indirectly as a result of the said offenses and for which the United States

may forfeit substitute assets;

                       It is hereby ORDERED, ADJUDGED and DECREED:

            1.    That pursuant to 21 U.S.C. § 853(a), the Defendant shall forfeit

$2,708,000.00 to the United States as property constituting or derived from proceeds

obtained, directly or indirectly, as a result of the said offenses.

      2.         That pursuant to Rule 32.2(e) of the Federal Rules of Criminal

Procedure, the United States may move to amend this Order at any time to substitute

specific property to satisfy this Order of Forfeiture in whole or in part.

       3.        That any and all forfeited funds shall be deposited by the U.S.




        Case 5:20-cr-00005-M Document 26 Filed 08/12/20 Page 1 of 2
Department of Justice or the U.S. Department of the Treasury, as soon as located or

recovered, into the U.S. Department of Justice's Assets Forfeiture Fund or the U.S.

Department of the Treasury's Assets Forfeiture Fund in accordance with 28 U.S.C.

§ 524(c) and 21 U.S.C. § 881(e).

      4.     That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is DIRECTED to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B) . In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be

final as to the Defendant upon entry.

       SO ORDERED, this      1.tfay of   ~ IJ,,I+- ,2020.

                                         ~           I [
                                         RI HARD E. MYERS II
                                                            IVlr-w• Ji
                                         U.S. DISTRICT JUDGE




                                             2




       Case 5:20-cr-00005-M Document 26 Filed 08/12/20 Page 2 of 2
